UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA,

              -against-                                                ORDER

    FRANMY LUNA,                                                  19 Cr. 818 (PGG)

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Luna is charged with conspiracy to distribute and possess with intent to

distribute 280 grams and more of cocaine base, as well as an unspecified amount of powder

cocaine, in violation of 21 U.S.C. §§ 846, 841(b)(1)(A), & (b)(1)(C). (Indictment (Dkt. No. 2)

Count One)

               Luna was arrested, presented, and arraigned before Magistrate Judge Katherine H.

Parker on January 16, 2020. (See Dkt. No. 16) He was detained on consent without prejudice.

(Id.) Luna now seeks release on bail. 1 (Apr. 2, 2020 Def. Ltr. (Dkt. No. 31)) The Government

opposes his request. (Apr. 10, 2020 Govt. Ltr. (Dkt. No. 36)) No trial date has been set, and the

defense is currently reviewing discovery and contemplating pretrial motions.

I.      LEGAL STANDARDS

               The Bail Reform Act, 18 U.S.C. § 3142(g) directs that the Court consider the

following factors in determining whether pretrial release is appropriate:

        (1) the nature and circumstances of the offense charged, including whether
            the offense is a crime of violence, a violation of section 1591, a Federal crime
            of terrorism, or involves a minor victim or a controlled substance, firearm,
            explosive, or destructive device;

        (2) the weight of the evidence against the [defendant];
1
  Luna’s counsel has consented to having his bail application decided on the papers; Luna has
thus waived his right to a hearing. See Dkt. No. 41.
       (3) the history and characteristics of the [defendant], including . . . the
           [defendant’s] character, physical and mental condition, family ties,
           employment, financial resources, length of residence in the community,
           community ties, past conduct, history relating to drug or alcohol abuse,
           criminal history, and record concerning appearance at court
           proceedings; . . . and

       (4) the nature and seriousness of the danger to any person or the community that
           would be posed by the defendant’s release . . . .

18 U.S.C. § 3142(g).

               In order for a defendant to be detained pending trial, the Government must

demonstrate (1) by a preponderance of the evidence, that there is no condition or combination of

conditions that will ensure the defendant’s return to court; or (2) by clear and convincing

evidence, that there is no condition or combination of conditions that will reasonably assure the

safety of the community.

II.    THE PARTIES’ ARGUMENTS

       A.      Defendant Luna

               Luna argues that he should be granted pretrial release because (1) of his mental

and physical condition; (2) a lack of access to his attorney; (3) he does not present a risk of flight

or a danger to the community; and (4) risks associated with the COVID-19 pandemic. (Apr. 2,

2020 Def. Ltr. (Dkt. No. 31); Apr. 7, 2010 Def. Ltr. (Dkt. No. 34))

               According to Luna, he has “serious mental health issues that could be affected by

the temporary lockdown at the MCC.” (Apr. 2, 2020 Def. Ltr. (Dkt. No. 31) at 2) Luna further

argues that “[i]n addition to unhygienic living conditions, frequent movement between units at

the MCC over the past several weeks promises to aid the spread of the virus.” (Id. at 5) In an

April 10, 2020 letter, Luna contends that BOP’s “protocol does not sufficiently address pre-




                                                  2
symptomatic spread” of the virus and that “only five of the more than 700 MCC inmates have

been tested.” (Apr. 10, 2020 Def. Ltr. (Dkt. No. 38) at 4-5)

                Luna also complains that he “has borne a complete disruption of his right to

counsel for the past three weeks.” (Apr. 2, 2020 Def. Ltr. (Dkt. No. 31) at 7) According to

Luna’s counsel, the MCC did not respond to a March 25, 2020 request to arrange a call until

April 8, 2020, and her communication with him “is complicated by his inability to speak or

understand English.” (Apr. 10, 2020 Def. Ltr. (Dkt. No. 38) at 5)

                Finally, Luna argues that he “does not present a flight risk or danger to the

community,” because he “has no prior criminal record” and “has numerous family ties to New

York, including his girlfriend, Richeli Hiraldo and their infant son.” (Apr. 2, 2020 Def. Ltr.

(Dkt. No. 31) at 1)

                As to a bail package, Luna proposes (1) release to the Yonkers, New York

apartment of his cousin, Victor Cabrera, and Cabrera’s wife, with Mr. Cabrera acting as Luna’s

“third-party custodian until Pretrial Services is able [to] install an electronic bracelet”; (2)

“electronic monitoring”; and (3) a personal recognizance bond of an unspecified amount signed

by Ms. Hiraldo and Mr. Cabrera. (Id.) No information is provided as to the ability of Hiraldo

and Cabrera to pay on a bond in the event that Luna were not to return to court.

        B.      The Government

                The Government opposes Luna’s application, arguing that (1) he poses a danger

to the community and a substantial risk of flight; and (2) he “suffers from no medical conditions

that make him particularly susceptible to COVID-19.” (Apr. 10, 2020 Govt. Ltr. (Dkt. No. 36) at

3-4)




                                                   3
               According to the Government, Luna is “a street level drug dealer selling crack

cocaine to end users in the vicinity of Thayer Street in northern Manhattan.” (Id. at 3) The

Government proffers that in a video and audio-recorded post-arrest interview, “Luna estimated

that he sold more than 1,000 bags of crack cocaine for [co-Defendant Alexander] Melo in

October and November 2019.” (Id.)

               The Government also notes that on November 20, 2019 – the day Luna’s three co-

Defendants were arrested – Luna “was a fugitive from a serious crime in Manhattan (snatching a

phone from a bodega and subsequently wielding a machete).” (Id. at 1) Luna remained a

fugitive until his arrest on January 16, 2020. (Id.) The Government argues that “Luna could

easily continue his drug dealing activity while on bail, and the Court should have no confidence

– given his past fugitive status and likely mandatory deportation – that the defendant will come

back to [c]ourt.” (Id. at 4)

               As to the risk posed by the COVID-19 pandemic, the Government states that

“Luna admits that he suffers from no medical conditions that make him particularly susceptible

to COVID-19,” and that his “purported basis to ‘thin out the jail population’ does not come close

to demonstrating a ‘compelling reason’ for his release.” (Id.)

               As to Luna’s arguments about access to counsel, the Government states that

“BOP is making every effort to facilitate phone calls between inmates and their counsel, and

email remains available to inmates at MCC.” The Government further notes that pretrial release

would not “facilitate in-person meetings with counsel given the current restrictions on all New

Yorkers regarding travel and social distancing.” (Id.)




                                                4
III.   BAIL REFORM ACT ANALYSIS

       A.      Nature of the Offense Charged

               Defendant Luna is charged with conspiracy to distribute and possess with intent to

distribute 280 grams and more of crack cocaine, and an unspecified amount of powder cocaine,

in violation of 21 U.S.C. §§ 846, 841(b)(1)(A), & (b)(1)(C). (Indictment (Dkt. No. 2))

               The Government describes Luna as “a street level drug dealer selling crack

cocaine to end users in the vicinity of Thayer Street in northern Manhattan.” (Apr. 10, 2020

Govt. Ltr. (Dkt. No. 36) at 3) The Government further proffers that, in his post-arrest statements,

“Luna estimated that he sold more than 1,000 bags of crack cocaine for [co-Defendant

Alexander] Melo in October and November 2019. (Id.)

               Luna is charged with the distribution of large quantities of crack cocaine. He

faces a mandatory minimum sentence of ten years’ imprisonment. Because of the drug

conspiracy charge pending against Luna, there is a presumption under 18 U.S.C. § 3142(e)(3) 2

that no condition or combination of conditions will ensure Luna’s return to court and the safety

of the community.

       B.      Weight of the Evidence

               As to the weight of the evidence against Luna, it appears overwhelming. The

Government represents that after his “arrest in this case on January 16, 2020, the defendant

waived his Miranda rights and gave a full confession in a video and audio recorded interview.”



2
  18 U.S.C. § 3142(e)(3): “Subject to rebuttal by the person, it shall be presumed that no
condition or combination of conditions will reasonably assure the appearance of the person as
required and the safety of the community if the judicial officer finds that there is probable cause
to believe that the person committed –
    (A) an offense for which a maximum term of imprisonment of ten years or more is prescribed
        in the Controlled Substances Act (21 U.S.C. 801 et seq.) . . . ;
    (B) an offense under section 924(c) . . . of this title. . . .”
                                                5
(Id. at 1) In that statement, Luna “admitted to selling more than 1,000 bags of crack cocaine in

October and November 2019 for his co-defendant Alexander Melo.” (Id.)

       C.      History and Characteristics of the Defendant

               Luna is 24 years old and is a citizen of the Dominican Republic, where he was

born and raised. He moved to the United States five years ago and is a legal permanent resident.

He has lived with his mother in the Bronx for the last two years, and before that was homeless

for two to three years. Luna is in monthly contact with his father, who lives in the Dominican

Republic. Luna has a three-month old son, who lives with Luna’s girlfriend in the Bronx. Luna

is currently unemployed. He told the Pretrial Services Office that “he is in excellent physical

health with no medical problems.” As to mental health, Luna reports that he was diagnosed with

schizophrenia and bi-polar disorder four years ago, but is not currently experiencing any active

symptoms. (PTS Rpt.; Apr. 2, 2020 Def. Ltr. (Dkt. No. 31) at 1)

               As to criminal record, Luna has no prior convictions. He was arrested on

December 31, 2018, however, and charged with first degree robbery, second degree menacing

with a weapon, and criminal possession of a weapon. (PTS Rpt.) These charges arise from

allegations that Luna “robb[ed] a bodega with a machete in Manhattan on December 31, 2018.”

(Apr. 10, 2020 Govt. Ltr. (Dkt. No. 36) at 3) A bench warrant was issued in that case on January

14, 2019 (PTS Rpt.), and he remained a fugitive on that case until he was arrested in the instant

case on January 16, 2020. (Apr. 10, 2020 Govt. Ltr. (Dkt. No. 36) at 3)

               Defense counsel has been told by “Luna’s state-court attorney . . . that his state

robbery charge has been reduced to a misdemeanor petit larceny charge and that the Manhattan

District Attorney’s office has consented to his release.” (Apr. 7, 2020 Def. Ltr. (Dkt. No. 34) at




                                                 6
1) The state court lawyer further reports that “[s]hould Mr. Luna decide to plead guilty, the

District Attorney’s office has agreed to a non-jail sentence.” (Id. at 1 n.1)

       D.      Danger to the Community

               Luna has admitted distributing a large quantity of crack cocaine. This conduct

presents a significant danger to the community.

                                      *       *       *      *

               As to risk of flight, Luna became a fugitive in his state case after having been

released on bail. He remained a fugitive for more than a year, and was apprehended only when

arrested in the instant case. Moreover, although Luna is a permanent resident, he will become

subject to mandatory deportation if he is convicted of the instant drug conspiracy charge.    Luna

also faces a significant sentence if convicted, including a ten-year mandatory term of

imprisonment. The Court concludes that Luna has not rebutted the presumption that no

condition or combination of conditions will ensure his return to court if he is released on bail.

               As to danger to the community, the Government must establish by “clear and

convincing evidence” that there is no condition or combination of conditions that will ensure the

safety of the community if the Defendant is released. That standard is met here, and Luna has

not rebutted the presumption that detention is appropriate. See 18 U.S.C. § 3142(e)(3)(A).

               There is overwhelming and unchallenged evidence that Luna was involved in the

large-scale distribution of crack cocaine, including a full confession in a recorded interview.

Moreover, the fact that Luna allegedly committed the charged offense while a fugitive on serious

state charges demonstrates that he is a danger to the community and not susceptible to

community supervision.




                                                  7
               Luna contends, however, that the COVID-19 pandemic and conditions at the

MCC justify his release. Luna is 24 years old and has no medical conditions that would put him

at a higher risk of contracting the coronavirus, or give him a worse prognosis if he contracts

COVID-19. Acknowledging the risk that the virus presents in an incarceratory setting, that risk

does not – at this time – outweigh the risk of flight and the danger that Luna presents to the

community.

               As to Luna’s arguments about access to counsel, these concerns, while legitimate,

do not justify his release. This Court has not set a schedule for motions in this case, nor has any

trial date been set, and Luna has not articulated any specific prejudice resulting from his current

difficulties in communicating with counsel. Acknowledging that Luna’s access to counsel has

been temporarily impeded as a result of the unprecedented challenges posed by the COVID-19

pandemic, his impeded access to counsel does not – at this time – outweigh the risk of flight and

the danger that Luna presents to the community.

                                         CONCLUSION

               The Government has met its burden of demonstrating that there is no condition or

combination of conditions that can ensure Luna’s return to court and the safety of the community

if he is released on bail. Accordingly, Luna will remain detained pending trial or plea. The

Court is cognizant of the risk to inmates presented by the current COVID-19 crisis, however.

See Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, No. 19-1778, slip op. at

26-27 (2d Cir. Mar. 20, 2020). Accordingly, Luna’s application for pretrial release is denied




                                                 8
without prejudice to renewal in the event circumstances materially change.

Dated: New York, New York
       April 13, 2020




                                               9
